Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Amendment filed on 06/14/2021.
	Currently, claims 1-14 are pending.  

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 13, the first instance of “a second portion,” appears to just be duplicate language and should be taken out for grammar it seems.  The office notes that there may have been another limitation which was intended to be appended on the end of this limitation so that it would make sense, and if so, then any such limitation should be reinserted.  Appropriate correction is required.  

Claim 1 is objected to because of the following informalities:  on the second to last line “endof” should have a space between the words for proper spelling.  Appropriate correction is required.  

Claim 1 is objected to because of the following informalities:  on the fourth to last line “potion” should be “portion” for grammar.  Appropriate correction is required.  




Potential written description or drafting issues
	The office notes that while the claim does not formally entirely lack written description, claim 1 appears to be written in such a way that an odd designation of parts in the original application, or interpretation of the original application, must be adopted for the claim to be adequately supported by written description it seems.  The applicant’s response does not specify which layers they intend to fill the roles of the first and second insulating layers and the office is not entirely sure whether the applicant intends for the first insulating layer to be 40, or 50, or perhaps 45, or perhaps any of those three, or perhaps some other layer which the office has not noticed yet.  Likewise, the office is not clear whether the applicant intends for the second insulating layer to be 33 or perhaps 45.  As near as the office can tell, and under a straightforward reading of the claim, the office will here take it that the applicant intends for the clause starting with “wherein the first semiconductor layer” on line 12, especially in the language around lines 13-14, to be referring to first and second portions of 25 (the first semiconductor layer, though perhaps this should be 20 instead) which both are up on top of the “first film” 37 in odd designations of portions, with a small portion that will be the “third portion” that will connect them and also be between 37 and CP.  This seems odd for the applicant to be claiming (as one would expect the applicant to be claiming a first portion on top or bottom and then a second portion on the opposite of the top or bottom, with them connected by the side portion) and there may be a drafting issue with the most recent wording.  The office thus suggests carefully checking the wording, even though the office does not here find a formal issue with the written description due to interpreting it broadly/oddly as noted above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee et al. (“Lee” US 2016/0071881 published 03/10/2016).  
As to claim 1, Lee shows in Fig. 6B, turned on its side 40 degrees to the right (see also Fig. 2-6A for the whole method of making this structure and an overhead view of Fig. 6A for Fig. 6B; the office also notes alternate grounds of rejection where the device is turned on its side 30 degrees to the right, or anywhere from 10-40 degrees to the right) a semiconductor memory device, comprising: 
a first insulating layer (see lower insulator 31; [0041] introducing like part carrying over to Fig. 6B),
a first semiconductor layer (32 as polysilicon and taken along with polysilicon layer 44 as one whole piece; [0041], [0048] and [0056]) provided on the first insulating layer; 
a second insulating layer (see insulator 38; [0045]) provided on the first semiconductor layer (see 38 up provided on the first semiconductor layer 32+44 above); 
a plurality of electrode layers (conductors 46; [0063]) provided above the second insulating layer (see 46s up above 38) and stacked in a first direction (see the layers stacked in the actual up/down direction when the device is turned 40 degrees to the right; although the office notes these layers are also stacked in the 40 degrees to the right direction, for now the office designates the actual up/down directly rather than the 40 degrees to the right direction); 

and a first film (see film 43 as an insulator; [0059] introducing the part but which carries over to Fig. 6; note here the office will be focusing mostly on the part of 43 right around where 43a is written in the figure although the whole layer is for now designated as this first film) provided inside the first semiconductor layer (note 43 is inside 32+44), 
wherein the first semiconductor layer includes a first portion provided in a position between the first film and the second insulating layer in the first direction (see 32+44 having a first portion up in the top corner thereof, where the part of 43 near where “43a” is written  
wherein an upper end of the first film is lower than an upper end of the first semiconductor layer (note that the upper surface, here designated as the upper “end/final part/furthest or most extreme part or point”, of 43 runs “lower” than the upper surface, here designated as the upper “end/final part/furthest or most extreme part or point”, of 32+44, when the device is turned 40 degrees to the right).  


As to claim 2, Lee shows a device wherein the first film is an insulating film (note that film 43 is an insulator above).   


the first film is provided in the void and in contact with the first semiconductor layer (see 43A is put inside the void noted above and in contact with 32+44 at the 44 part of the overall structure 32+44).    

As to claim 5, Lee shows a device further comprising:
a second film (see film 40 over on the middlemost left side film 41; [0051]) extending in the first direction along the second semiconductor layer (note this film 40 extends up the 41 part that it is beside in the overall up/down direction broadly interpreted here, even when the device is turned 40 degrees to the right), 
the second film including a first portion and a second portion (see the first portion of 40 being the upper portion of 40 between the adjacent 41 noted above and the conductors 46, and see the second portion of 40 being the portion of 40 provided in the layer structure 32+44 down next to 32), the first portion being provided between the second semiconductor layer and the plurality of electrode layers, the second portion being provided in the first semiconductor layer, the second portion being separated from the first portion (note the second portion is separated from the first portion by the intervening parts 44), the second portion being provided between a lower end of the second semiconductor layer and the first semiconductor layer (note that the lowermost part of 40 designated above as the second portion is provided between a lower end of the second semiconductor layer, which is the lower-right end when the device is turned 40 degrees on its side, and the first semiconductor layer 32+44’s part 32), 
the first semiconductor layer being connected to the contact portion of the second semiconductor layer between the first portion of the second film and the second portion of the 

As to claim 6, Lee shows a device wherein the first film has a multilayer structure including a first layer and a second layer (see 43 made of 43A and 43B; [0059] and [0061]), the first layer contacts the first semiconductor layer (note 43A contacts 32+44 at the 44 part thereof), and the second layer includes a material different from a material of the first layer (note the second layer 43B includes a material which is more narrow slit-like than the first layer 43A).  

As to claim 7, Lee shows a device further comprising an insulating core (see the insulating core 42 inside the designated 41 layer designated for the second semiconductor layer above; [0052]) provided inside the second semiconductor layer, the insulating core extending in the first direction (note 42 goes in the upwards/downwards direction as it extends, even when the device is turned 40 degrees to the right), 
the second semiconductor layer including a first portion and a second portion (see the “upper left” and “lower rightmost” portions of 41 respectively), the first portion of the second semiconductor layer being provided between the insulating core and the plurality of electrode layers (note the upper left part of 41 when the device is turned on its side 45 degrees as here, is between core 42 and 46s),  
the second portion of the second semiconductor layer being provided inside the first semiconductor layer (see the lower right portion of 41 being provided in 32+44), the insulating core not including a portion provided in the second portion of the second semiconductor layer 

As to claim 9, Lee shows a device according to claim 5, wherein the second film includes a charge storage portion positioned between the second semiconductor layer and at least one of the plurality of electrode layers (see 40 having charge storage part as the data storage layer here using electrical charges to store data between the tunnel and charge blocking layer; [0051]; note this is positioned between 41 designated above and the layers 46).   


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee (“Lee 226’ “ US 2017/0207226 published 07/20/2017).
As to claim 1, Lee shows in Fig. 1A, turned on its side 40 degrees to the left a semiconductor memory device (the office also notes alternate grounds of rejection where the device is turned on its side 30 degrees to the left, or anywhere from 10-40 degrees to the right), comprising: 
a first insulating layer (see insulator 2; [0023]); 
a first semiconductor layer (see layer 13 being semiconductor; [0026]) provided on the first insulating layer (see 13 provided on 2); 
a second insulating layer provided on the first semiconductor layer (see second insulator being lowermost 17 on 13; [0027]); 
a plurality of electrode layers (conductors 16; [0027]) provided above the second insulating layer (see 16s provided above 17, even when the device is turned 40 degrees to the left), the plurality of electrode layers stacked in a first direction (see 16s stacked mainly in 
a second semiconductor layer (see the “rightmost” semiconductor part 19 when it is properly oriented, though the office here is orienting the device 40 degrees to the left for the formal designation of parts; [0028]) extending through the plurality of electrode layers and the second insulating layer in the first direction (see 19 going through 16s/lowermost 17 upwards in proper orientation and still going upwards broadly speaking when the device is turned 40 degrees to the left) and extending inside the first semiconductor layer (see the part 19 designated above extending inside the layer 13 designated above), the second semiconductor layer including a contact portion in contact with the first semiconductor layer (see lower half portion of part 19 noted above in normal orientation which is in contact with the first semiconductor layer 13, though the office here has the device oriented as noted above for the formal designation of parts),    
and a first film (see upper-rightmost “first film” film 15, which has two parts around a separate part 21+22, and is made of a metal W, note this is when the device is turned 40 degrees to the left, if observed in proper orientation this will just the be rightmost two parts of 15 seen in the figure 1A; [0025] and [0027]) provided inside the first semiconductor layer (note the 15 designated is inside 13), 
wherein the first semiconductor layer includes a first portion (this little portion is above and to the right of the upper-rightmost part 15 when the device is turned 40 degrees to the left, note in normal orientation this is just the little portion of 13 immediately to the right of the rightmost 15 part) provided in a position between the first film and the second insulating layer in the first direction (note that in the up/down direction part of this portion of 13 is between the 
wherein an upper end of the first film is lower than an upper end of the first semiconductor layer (note that the upper surface, here the upper end, of the upper rightmost part 15 is lower than the upper surface, here the upper end, of the layer 13, even when the device is turned 40 degrees to the left, at least up at the very top part of 13 in that orientation).  

As to claim 3, Lee 226’ shows the device wherein the first film is a metal film (see W being used as 15 in the citation above).  


1, 8, 10-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jung et al. (“Jung” US 2019/0333931 published 10/31/2019).  
As to claim 1, Jung shows a semiconductor memory device in Fig. 3 and with 4B as the designated sub-embodiment of Fig. 3 (note 4B is taken here to be a representative zoomed in description of the structure of all the AG parts including the one over next to the middle VS feature in Fig. 3 in the Fig. 4B variation), comprising: 
a first insulating layer (see insulator 50; [0032]); 
a first semiconductor layer (see semiconductor layer SCP1; [0041]), provided on the first insulating layer (note this layer SCP1 is provided on insulator 50),
a second insulating layer (see lowermost ILD just above SCP2; [0044]) provided on the first semiconductor layer (note this ILD layer provided on SCP1);
a plurality of electrode layers (see the layers CGE acting as word lines; [0044] and [0045]) provided above the second insulating layer and (CGE being above the lowermost ILD layer just above SCP2, and also above SCP1; [0041]) stacked in a first direction (see CGE stacked upwards/downwards); 
a second semiconductor layer (see VS in the middle; [0037]) extending through the plurality of electrode layers and the second insulating layer in the first direction (see VS going through the CGE layers upwards and also going up through the lower ILD layer just above SCP2) and extending inside the first semiconductor layer (see VS extending inside of SCP1), the second semiconductor layer including a contact portion in contact with the first semiconductor layer (see the lower half of VS with part thereof down in SCP1 being a contact portion in contact with SCP1); 

wherein the first semiconductor layer includes a first portion provided in a portion between the first film and the second insulating layer in the first direction (note a portion of SCP1 that is up on top of the AG airgap between the airgap and the second insulator layer designated above, here designated right above the airgap just to the right of the middle VS, note this beteweenness is in the up/down direction), a second portion (to be described), a second portion provided in a position between the first film and the first insulating layer in the first direction (see a second portion of SCP1 being just under the airgap which is just to the right of the middle VS, such that it is between that airgap and the layer 50, note this betweenness is in the up/down direction) and a third portion connecting the first portion and the second portion and provided between the first film and the connecting portion of the second semiconductor layer (note a third portion of SCP1 just immediately to the right of the middle VS that will connect both of the portions just mentioned above and which is provided between the airgap just discussed above and the part of VS that connects to SCP1), and 
wherein an upper end of the first film is lower than an upper end of the first semiconductor layer (note the upper surface, here the upper end, of the airgap noted above is lower than an upper surface, here the upper end, of SCP1).  


As to claim 8, wherein the first semiconductor layer includes at least one of phosphorous (P) (note the embodiment with SCP1 being doped with phosphorous in [0041]), boron (B) or carbon (C) as an impurity.  

The office also notes that an alternate ground of rejection here for claims 1+8 using the same reference merely involves the same designations of parts as above, but using the alternate embodiment in Fig. 4A, substituting part “S”, when it is an actual foreign material different from SCP1 (see [0051] towards the end) for the AG airgap as the designated part for the first film.   


As to claim 10, Jung shows a semiconductor memory device in Fig. 3 and with 4B as the designated sub-embodiment of Fig. 3 a semiconductor memory device, comprising: 
a source layer including a first semiconductor layer (SCP1; [0041]); 
a bit line (BL; [0045]) provided above the source layer; 
a plurality of word lines (see the layers CGE here acting as a structure that is part of an overall structure that is commonly referred to as a whole a word line as it is an addressing layer opposite the bit line BL; [0044] and [0045] discussing the situation of the CGE parts being part of the overall word line structures for the device) provided between the source layer and the bit line (the CGE parts are between BL and SCP1), the plurality of word lines being stacked in a first direction (see CGE parts stacked upwards) from the source layer to the bit line (upwards going from source layer to BL); 
a second semiconductor layer (VS vertical semiconductor patterns where here the office will designate the one pointed to in the Fig. 3, which is the middle VS; [0037]) extending in the first direction  through the plurality of word lines and electrically connected to the source layer at a lower end and to the bit line at an upper end (see VS going upwards through the word lines noted above and electrically connected to the source layer down at the lower end and the bit line noted above at the upper end), the second semiconductor layer extending inside the first 
a first film (the designation of parts is here used where the airgap AG as designated as the first film, specifically the one beside the middle VS; [0059]) provided inside the first semiconductor layer, the first film having an upper surface, a lower surface and a side surface, the upper and lower surfaces being arranged in the first direction and being perpendicular to the first direction, the side surface being connected to the upper surface and the lower surface (note the upper surface, lower surface, and left side surface of the AG where the left side surface touches the upper surface and lower surfaces, note the upper and lower surfaces are arranged in the upwards direction and are perpendicular to the upwards direction); 
and a second film (note tunnel insulator layer/data storage layer/blocking layer in DSP; [0065]) provided between the second semiconductor layer and the plurality of word lines (see TIL/DS/BLK between VS and the CGE parts), the second film electrically insulating the second semiconductor layer from the plurality of word lines (note VS is insulated from CGEs by DSP), 
the second film including a charge storage portion (note the data storage layer just discussed above is between VS and CGEs) positioned between the second semiconductor layer and each of the plurality of word lines,
the first semiconductor layer including first to third portions, the first portion being provided on the upper surface of the first film (note a first portion of SCP1 that is just above the airgap that is just to the right of the middle VS part), the second portion being provided on the lower surface of the first film (note a second portion that is just below the airgap that is just to the right of the middle VS part), the third portion being provided on the side surface of the first 

As to claim 11, Jung shows in the alternate designation of parts above a device wherein the first film is an insulating film (see the airgap AG being an insulator “film” here under a broad definition of film where it is a coating of air covering another substance, the layer therebelow).   

As to claim 13, Jung shows a device wherein the second film includes a first portion and a second portion (see the first portion of DSP being the part that goes up the sidewalls of the middle VS up above where SCP1 touches the middle VS, and the second portion of DSP being the part pointed to in the figure as DSPa down below VS), the first portion being provided between the second semiconductor layer and the plurality of word lines (the first portion here being provided between the middle VS and the CGE parts), the second portion being provided between the first semiconductor layer and a lower end of the second semiconductor layer (note the lower DSPa portion is provided between SCP1 and a lower end of the middle VS in several parts), the second portion being separated from the first portion (note the DSPa part is separate from the DSP part that goes up the sidewalls up above where SCP1 touches VS), and 
the third portion of the first semiconductor layer surrounds the lower end portion of the second semiconductor layer between the first portion of the second film and the second portion of the second film (note the part of SCP1 designated as the third portion above surrounds the 

As to claim 14, Jung shows a device further comprising:
A plurality of second semiconductor layers (see the various VS parts) including the second semiconductor layer (see the VS part designated above specially), 
wherein the first semiconductor layer includes a plurality of third portions including the third portion of the first semiconductor layer (note the third portion of the first semiconductor layer designated above and the duplicates thereof for the other parts of SCP1 around different VS parts duplicated in Fig. 3),
the plurality of second semiconductor layers include a plurality of contact portions (see the plural VS parts designated above each have their own contact portion that collectively are a plurality of contact portions), respectively, the plurality of contact portions including the contact portion of the second semiconductor layer (note all of the contact portions discussed above including the specific contact portion of the specific VS part designated above),
the plurality of third portions of the fist semiconductor layer are in contact with the contact portions of the second semiconductor layers (note that all of the plural third portions discussed above contact the contact portions of the VS parts noted above), respectively, and surround the contact portions of the second semiconductor layers (note also these plural third portions discussed above surround the contact portions of the VS parts noted above just as the 
The first semiconductor layer includes a void between the plurality of third portions of the first semiconductor layer (see the void in layer SCP1 where AG is), the first film being provided in the void and in contact with the first semiconductor layer (note the air acting as a film of material here is in the void in the material of SCP1 and the air acting as the film itself contacts SCP1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 10 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (“Lee 226’ “ US 2017/0207226 published 07/20/2017) in view of Jung et al. (“Jung” US 2019/0333931 published 10/31/2019).  
As to claim 10, Lee 226’ shows a semiconductor memory device in Fig. 1A, a semiconductor memory device, comprising: 
a source layer including a first semiconductor layer (see source layer part 13 being semiconductor; [0025]); 
a plurality of word lines (see the layers 16 which here are acting as word lines; [0027]) provided between the source layer and upper layers (see the layers 16 being provided between 13 and the uppermost layer shown 17), the plurality of word lines being stacked in a first direction (see 16s stacked up/down) from the source layer to the upper layers (note this direction goes from 13 to the upper layer 17); 
a second semiconductor layer (right most 19; [0029]) layer extending in the first direction (up-down) through the plurality of word lines (see 19 going through 16s upwards) and electrically connected to the source layer at a lower end and running upwards toward the upper end (see the relevant part 19 as designated above electrically connected to source layer 13 down near the bottom and running upwards), the second semiconductor layer extending inside the first semiconductor layer and including a contact portion in contact with the first semiconductor layer (see rightmost 19 having lower half down near the end of 13 being designated as a contact portion, that extends inside the layer 13, and where the contact portion is in contact with 13);  
a first film (see right most film 15 made of metal W, where the office designates both little parts around the structure 22/21 it is around; [0025] and [0027]) provided inside the first semiconductor layer (see right side film 15 in 13), the first film having an upper surface, a lower 
and a second film (note tunnel insulator layer/data storage layer/blocking layer in layer 18 that is all the way rightmost side; [0029]) provided between the second semiconductor layer and the plurality of word lines (see the noted 18 between the noted 19 above and the 16 parts), the second film electrically insulating the second semiconductor layer from the plurality of word lines (note the noted 19 above is insulated from 16s by the noted 18 above), 
the second film including a charge storage portion (note the data storage layer just discussed above is between the noted 19 and 16s; [0029]) positioned between the second semiconductor layer and each of the plurality of word lines, 
the first semiconductor layer (13 noted above) including first to third portions, the first portion being provided on the upper surface of the first film (note the first portion being just to the left of rightmost part 15 being the uppermost sliver of 13, and note this is “attached to/unified with” the upper surface of the first film that is rightmost part 15, via the film 14, although this is not “directly formed thereon” so to speak), the second portion being provided on the lower surface of the first film (note a lower portion of 13 that runs from the right hand side of rightmost 19 over underneath the rightmost 14/15, encompassing the lower half of the thickness of 13), the second portion being provided on the lower surface of the first film (note this portion is provided such that it is on the lower surface of the film that is rightmost part 15), the third portion (note a third portion of 13 being just under the “first portion” just noted 

However, Lee 226’ fails to show a bit line provided above the source layer, such that the plurality of word lines (see the layers 16 which here are acting as word lines) are provided between the source layer and specifically the bit line, and the plurality of word lines are stacked in the first direction (16’s stacked how they are stacked) from the source layer to specifically the bit line and further fails to show the second semiconductor layer explicitly electrically connected to the bit line at an upper end (note there is no bit line up top for the upper part of the relevant part 19 to electrically contact to).  That is to say, Lee 226’ doesn’t show any connective bit lines up top such that they are connected to the upper end part of the part 19 discussed above, and are otherwise up top in Fig. 1A as normally oriented.  

Jung shows bit lines put up over top of a 3-d memory structure such that they are electrically connected to the upper ends of channel layers (see Jung in Fig. 3/4B embodiment having bitlines BL electrically connected up top to the tops of channel layers by some intervening materials; [0053]).   

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Bit line scheme as taught by Jung to have made 

As to claim 12, Lee 226’ as modified by Jung above, shows the device as related above, and further shows the device wherein the first film is a metal film (see the film 15 being W as noted above).  

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/14/2021, with respect to the rejections under 35 U.S.C 112 and objections to the claims have been fully considered and are persuasive.  These previous grounds of rejection and objections to the claims have been withdrawn although new issues have been found as noted above. 
Applicant’s arguments, see Remarks, filed 06/14/2021, with respect to the rejection(s) of claim(s) 1 (and its depending claims as well as claim 10) under 35 U.S.C 102 as being anticipated by, or found obvious under 35 U.S.C 103 by, Lee 881’ have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same reference.  The office notes that the orientation language is a good start, and tightening up the portion language will now likely end up being a fairly easy way to ultimately distinguish the claims at least from Lee 881’, potentially along with tightening up the orientation language depending on the exact language used.  The office will suggest though that the applicant additionally go ahead and ensure any amendments distinguish over the other Lee reference and especially the Jung reference.  Further the office provides a reminder that a complete reply is required .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/GRANT S WITHERS/Primary Examiner, Art Unit 2891